Citation Nr: 0308691	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  97-24 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active service from January 1969 through 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The veteran appealed.  

In March 2003, the Board undertook additional development 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  This development has now been completed, and 
although the veteran has not been provided notice of the 
development as required by Rule of Practice 903, no prejudice 
accrues to him as the Board has granted the claim.  See 38 
C.F.R. § 20.903(c) (2002).  


FINDING OF FACT

The veteran has post-traumatic stress disorder (PTSD) as a 
result of his service.  


CONCLUSION OF LAW

PTSD was incurred as a result of the veteran's service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West , 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board initially notes that it has granted the veteran's 
claim, and finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's April 1997 rating decision that the 
evidence did not show that the criteria for service 
connection for PTSD had been met.  That is the key issue in 
this case, and the rating decision, the statement of the case 
(SOC) and the supplemental statement of the case (SSOC), 
informed the appellant of the evidence needed to substantiate 
his claim.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the appellant has been 
informed of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  The 
veteran's personnel file has also been obtained.  In 
addition, the veteran has been afforded a VA examination.  In 
a letter, dated in January 2003, he was informed of the VCAA, 
and of the types of evidence which may be probative of his 
claim.  This letter informed him that, provided certain 
criteria were met, VA would make reasonable efforts to obtain 
relevant records, including private records, employment 
records, records from state or local government, and Federal 
agencies.  See 38 C.F.R. § 3.159(c)(1-3) (2002).  In a 
letter, received in February 2003, the veteran stated that he 
had no further evidence or argument to present, and that he 
wanted his case processed immediately.  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the appellant of his duties to obtain evidence, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
this claim.    

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

II. PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f); see also 67 Fed. Reg 10,330-10,332 (2002).

The veteran asserts that he has PTSD due to his service due 
to a number of stressors, including being the victim of an 
assault by several Vietnamese nationals during which he was 
struck in the head with a brick.  

The veteran's discharge (DD Form 214) indicates that his 
awards include the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal with "60" device.  His personnel 
file (DD Form 20) shows that he served in Vietnam from 
October 1969 to October 1970.  

The veteran's service medical records include a report, dated 
in December 1969, which shows that he sustained a 2.5 
centimeter laceration to his scalp after he was hit with a 
brick in Saigon.  

Based on this evidence, the Board has determined that the 
claimed stressor involving being assaulted while in Vietnam 
and hit on the head with a brick has been verified.  

As for the post-service medical evidence in the claims file, 
it includes a VA PTSD examination report, dated in April 
2003, which shows that the examiner determined that the 
veteran has PTSD as a result of the inservice incident in 
which he was hit on the head with a brick.  An October 1998 
VA PTSD examination report, and numerous VA outpatient 
treatment reports, also contain diagnoses of PTSD, although 
these examiners appear to have accepted a number of 
unverified stressors, specifically, the examiners accepted 
unproven allegations of participation in combat.  

In summary, the Board has determined that a claimed stressor 
involving being assaulted while in Vietnam has been verified, 
and the claims file contains a competent opinion indicating 
that the veteran has PTSD as a result of this inservice 
assault.  There is no competent, countervailing opinion of 
record.  Given the foregoing, the Board finds that the 
evidence is at least in equipoise as to whether the veteran 
has PTSD that is related to his service.  Under such 
circumstances, the benefit of the doubt is awarded to the 
veteran.  38 U.S.C.A. § 5107(b).  Service connection is 
therefore granted for PTSD.


ORDER

Service connection for PTSD is granted. 


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

